﻿
I should like to begin by congratulating Mr. Dante Caputo on his well-deserved election to the presidency of the General Assembly at its forty-third session. His election is a tribute to- the important sole that Argentina, with which Tanzania enjoys excellent relations, continues to play on the Latin American and international community scenes in furtherance of international co-operation, understanding and peace. Mr. Caputo brings to the office a great wealth of' political and diplomatic skills and experience. I assure him of my delegation's support in bringing those skills to bear fully on the critical agenda before this session. 
I wish, at the same time, to convey the deep appreciation of my Government to his predecessor, who, with such dedication and competence/ so effectively guided the work of the last session. We greatly distinguished himself as we tackled the various major and pressing problems of our time. I wish him good health in the continued service of his country.
Allow me also to pay a deserved tribute to our Secretary-General, Mr. Javier Perez de Cuellar, and to the Organization as a whole. The last few months have been as engaging as they have proved challenging. The perseverance, dedication and sheer energy involved deserve commendation. It takes imagination, resourcefulness and commitment not only to ensure the smooth operation of the Organization but also to tackle the challenges before it, especially when it is experiencing such daunting financial problems.
I should like to welcome enthusiastically the award of the Nobel Peace Prize for this year to the United Nations peace-keeping forces. The main mission of the United Nations is the safeguarding of peace and the prevention of war in the world. The award of this Prize serves as a timely reminder of this United Nations 'role. May it give hope and encouragement to the thousands of uniformed men and women involved g often in desolate places and on hazardous missions to keep belligerents fit bay, and facilitate dialogue between adversaries conducive to peaceful coexistence. The Peace Prize is a deserved, noble and global tribute to this United Nations work.
The activities and programmes of the United Nations system can be fruitful only if they are promoted from a strong financial basis. The current financial crisis of the United Nations works directly towards reducing its authority, operations and reputation. My delegation therefore appeals to Member States to honour their legal obligations under the Charter and make timely payment of their assessed contributions to the regular budget of the Organization. If we do not undertake these corrective steps we shall be rightly judged as retreating from the spirit and the cause of multilateralism, which is the corner-stone of the United Nations.
Since last year we have witnessed the evolution of a new political atmosphere world-wide. There is an air of political optimism in all regions of the world. The thaw in the international climate is in large measure a result of the improved relations between the two super-Powers. The signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - last year, together with the follow-up summit in Moscow in June, has proved instrumental in acting as a catalyst to negotiations on a broad global agenda for resolving many regional problems. We note as a sign that the super-Powers are now willing to undertake co-operative action in the interests of peace. 
Whether it be in southern Africa, the Persian Gulf, Afghanistan, Cyprus, Western Sahara or, Kampuchea, there is hope built around the conviction that the parties involved are now prepared to try the peaceful alternative, and that the super-Powers are willing not only to encourage them but also to make the political choice of guaranteeing that the peace will hold. We commend all those involved in the ongoing contacts and negotiations in all the regions. We wish to underline, however, the need to address the root causes of the problems. It would be an exercise in futility to address ourselves only to the symptoms of the diseases and gloss over the diseases themselves.
Perhaps nowhere is such attention more called for than in southern Africa. While we are encouraged by the current contacts regarding the settlement of the Namibian question and the restoration of peace to Angola, we need to emphasize that these developments and contacts must serve as a curtain-raiser to an overall settlement in the region. They should not, therefore, be interpreted as a process of negotiating permanent arrangements for, coexistence with apartheid.
The genesis of conflict, war and general chaos in southern Africa is apartheid. The fact that, today, the apartheid regime has been forced to talk should not be taken as meaning that the South African Government has decided to abandon apartheid in South Africa or the politics of force against its neighbours. Rather, the apparent change of stance is a direct result of military defeats of its occupationist forces in Angola and the resulting political and economic pressures inside South Africa, and of the relentless pressure of external sanctions against the apartheid regime. The uprising by the black majority and some enlightened white elements, including those who now refuse to be drafted, has exerted combined pressure on the regime to abandon the war in Angola. This is the reality. We must remain vigilant and not fall prey to the apartheid propaganda or to that of the regime's allies and benefactors, which claim that it is on the road of reform. The regime remains racist; it remains aggressive. Its victims inside South Africa have seen no respite from its violence. Its victims in the neighbouring countries continue to suffer from acts of destabilization and outright military aggressions
Tanzania is deeply disturbed that the detractors of African freedom are seizing on the Current artificial atmosphere of movement in southern Africa to give solace to the apartheid regime and to undermine international political pressure against it. The situation in southern Africa represents the negation of our common humanity, which we seek to protect and foster by our subscription to the Charter and ideals of this Organization.
There can be no neutrality over apartheid, and we cannot leave the fight against it to the people of South Africa alone. The United Nations in particular must not just distance itself in pronouncements from apartheid; it must take concrete action to undermine it. It is equally important that it do everything possible to give encouragement to those inside South Africa struggling for the destruction of apartheid and victimized by its perpetrators. Now is the time to widen and deepen our reach into South Africa and to South Africans.
For this reason, my delegation is distressed at the prospect of the United Nations information system reducing its programmes targeted at the oppressed people of South Africa. It is the contention of my delegation that such curtailed programmes by the Department of Public Information, (DPI) on apartheid and on Namibia should not be implemented without the approval of the Assembly, which, in the first place, gave the mandate for the present DPI programmes on apartheid and Namibia. 
That the apartheid regime is ready to talk to Angola and Mozambique and solicit the embrace of leaders of independent African States far from South Africa should not blind us to the reality that it continues to refuse to change its internal policies and to talk to the genuine leaders of the African majority in South Africa. Its peace overtures to Angola and Mozambique are not matched by similar overtures to its victims inside South Africa. Moreover, South Africa's aggression against its neighbours has not diminished. It follows, therefore, that if the regime wants to talk peace it should not talk peace only to Mozambique and Angola, but must seek fundamental peace with the black majority inside South Africa. Ito this end, it must repeal its apartheid laws, lift the state of emergency, end the ban on political parties and release Nelson Mandela and other political detainees, with whom it should discuss the future of a democratic, non-racial South Africa.
South Africa's sudden enthusiasm for dialogue and negotiation should not induce an international relaxation of the various pressures mounted against that evil regime. Readiness to talk by the apartheid Government does not herald a conversion to civilized principle. The so-called new mood of the South African Government, therefore, calls for a stiffening of sanctions. The South African regime has exposed the hollow equivocation of those who, in their unbridled pursuit of profits, claimed the inefficacy of sanctions against South Africa.
Only last week the head of the apartheid regime expressed the hope that his latest diplomatic dissembling would serve to avert or blunt sanctions against South Africa. South Africa is saying that sanctions do work. It is the responsibility of the international community to make them work better. For this reason, my delegation calls on the Security Council to undertake a better enforcement of the arms and oil embargoes against South Africa and on, individual Governments to broaden, intensify ,and-make more effective the sanctions they have put in place nationally. There is no question but that comprehensive mandatory sanctions would be the quickest, most .effective and least hurtful pressure on South Africa, and my delegation renews its call on the Security Council to impose them.
The damage done to property and infrastructure in the countries neighbouring South Africa by its active pursuit of a policy of destabilization has been estimated at between 325 billion and 330 billion. Those countries need substantial assistance to rebuild their infrastructures and economies. A number of countries have been forthcoming in this regard, and I wish to place on record my delegation's appreciation of this support. It helps those countries to reduce their dependence on South Africa and to increase the isolation of the apartheid regime.
But assistance to the front-line States, necessary though it is, should not be made a substitute for practical measures to fight apartheid. There are those who in giving aid to the front-line and other neighbouring States portray that assistance as a substitute for involvement in the anti-apartheid struggle. We in the front-line States resent being used as an excuse for inaction and as an apology for policies of economic self-aggrandizement. A balanced policy to combat apartheid must combine measures directly aimed at its dismantlement in South Africa with measures aimed at alleviating the burden borne by the front-line and other neighbouring States. 
Tanzania has followed with keen interest the various rounds of talks regarding the future of Namibia and the security of Angola. We welcome those talks, while regretting that South Africa did not give way sooner. The people of Namibia have been denied their independence for too long. 
The uniqueness of the Namibian situation lies not only in the United Nations responsibility for the Territory, but also in the host of factors which have converged to complicate the situation. Namibia is a case of colonialism, institutionalized racism, economic plunder and military occupation. Namibia's freedom and independence continue to be made hostage to ill-conceived political judgements on the part of South Africa and the United States administration.
As we meet here, and even as the talks continue, South Africa continues to entrench the apartheid system Inside Namibia. There is evidence of stepped-up direct police and military action against the civilian population. Including indiscriminate detentions, imprisonment without trial, and even summary liquidation of those suspected of sympathizing with the South West Africa People's Organization (SWAPO). Even as talks about practical steps to Implement Security Council resolution 43S (1S78), embodying the plan for the independence of Namibia, continue. South Africa has not relented in its bid to assemble a coalition of internal surrogates, with a view to fraudulently denying SWAPO victory in the elections.
Even as we nurture guarded optimism over the prospects of a Namibian settlement we should not be complacent. Agreement on Implementation of Security Council resolution 435 (1978) is still predicated on meeting many extortionist demands. Linkage is still in place and Namibia remains in colonial bondage. South Africa remains obdurate and its allies remain unwilling to prevail on it. The history of the negotiations reveals South Africa as a past master at prevarication and duplicity. It is not, 10 years since, resolution 435 (1978) was adopted. They have been years of raised expectations and frustrations, as the apartheid regime and its allies have constructed one impediment after another, with such a history of diversions, procrastination and retreats, we cannot pretend that all is well. 
Whatever the outcome of the ongoing negotiations, let me underline that Tanzania considers the talks as primarily aimed at negotiating modalities for implementing resolution 435 (1978) and guaranteeing the sovereignty and territorial integrity of the People's Republic of Angola against South African expansionism. We urge the Security Council, and in particular the United States, which is serving as broker for the talks, to ensure that South Africa does not seek to undermine those basic legal and internationally promulgated goals. We salute the gallant forces of the People's Republic of Angola and the internationalist Cuban forces, who have triumphed over the racist regime's occupationist forces and have decisively determined the source of the war, culminating in the defeat of the South African army of invasion in southern Angola.
As in southern Africa, there is optimism in other areas. We welcome the acceptance by Morocco of United Nations mediation in an effort to bring peace and settlement of the Western Sahara problem. We hope that the Secretary-General will be given all the necessary support in putting into place arrangements for implementing the United Nations formula for the self-determination and independence of the Sahraoui people. For this process to succeed, we urge the parties to the conflict to muster the necessary political will and enter into direct negotiations, as provided for in the relevant resolutions of the Organization of African Unity and the United Nations, Every effort must be made to ensure that the projected referendum in Western Sahara is, and is seen to be, an unqualified process of decolonization.
In the Middle East, we are outraged at the carnage being perpetrated by the Israeli forces against the Palestinian and Lebanese people, in contravention of Security Council resolutions and the Fourth Geneva Convention. Tanzania believes that, ultimately, the long-term interests of the region will be better served by political real ism on the part of all the parties concerned, a comprehensive and lasting peace can be ensured only by an unconditional withdrawal by Israel from all occupied Arab territories and recognition of the legitimate and inalienable rights of the Palestinian people to self-determination, including the right to establish an independent State of their own. Equally, a secure peace must be built upon the inviolable right of all States in the region, including Israel, to live within secure and internationally recognized boundaries.
In expressing our unyielding solidarity with and support for the Palestinian people, we commend the role played by the Palestine Liberation Organization in guiding the struggle for freedom. The uprising, intifada, which has lasted for a year new, demonstrates once more that no price is too dear to pay for freedom and liberty. The situation remains explosive  it calls for urgent action. We endorse the call for an international conference on the Middle East, as we must insist that such a conference stands a better chance of securing peace for the region if only it recognizes the centrality of the Palestinian question in the overall Middle East problem. And, with this objective in view, the Palestine Liberation Organization must be allowed to play a key, definitive part in the Conference. 
Tanzania welcomed the acceptance of Security Council resolution 598 (1988) and the cease-fire agreement between Iran and Iraq. We are gratified that a destructive war, which has claimed millions of lives and billions of dollars in property, is now finally being brought to an end. We commend the political courage of the leaders of both countries in agreeing to give a chance to a peaceful settlement of their dispute. By accepting a United Nations mediation role, the two countries have rekindled the spirit of the United Nations Charter and ushered in a new era of tolerance and, we hope, negotiations in the near future on permanent arrangements for peace and co-operation. We must urge them to remain committed to the restoration of peace and stability in the Gulf. The road to reconciliation and economic reconstruction will not be easy. We urge perseverance and call upon the international community to assist in these efforts, especially in ensuring that the United Nations Iran-Iraq Military Observer Group (1Ш1М0С) discharges its responsibilities effectively.
We are encouraged by the resumption of the in intercommunal talks in Cyprus within the framework of the good offices of the Secretary-General, The continued division of that country and the mounting tension can only precipitate fratricidal conflict. We call upon the leaders of both the Turkish and the Greek communities to exercise restraint and assist the Secretary-General in his mediation efforts to bring about a lasting solution within the framework of the territorial integrity, independence and n on--aligned character of Cyprus.
We note that in Afghanistan the withdrawal of foreign troops has continued as scheduled. We hope that the same spirit will be demonstrated in the coming and more complex task of elaborating mechanisms for national reconciliation, national economic reconstruction and the restoration of peace, territorial integrity and the country's non-alignment. Ws urge the parties to the Geneva agreement, as well as the guarantors, to ensure that the agreement is implemented in its entirety and that permanent peace quickly returns to that country.
The Korean peninsula continues to be an area of simmering conflict. Occupation forces remain, yet 40 years of occupation have not diminished the fighting spirit and longing for unity of the Korean people. Tanzania calls for the withdrawal of foreign troops from the area and the promotion of a climate which will lead to the reunification of Korea.
Regarding Kampuchea, my Government has been encouraged by the resumption of dialogue as evidenced by the recent Jakarta Informal Meeting. In commending the efforts of the countries of the Association of South-East Asian Nations (ASEAN), we call upon the different factions involved to place first ¿he interests of their country and people and agree on a Government of national unity.
The problems of Central America continue to defy solution. Conditions in the region have continued to deteriorate as internal conflicts, foreign interference and aggression have increased. Indeed, despite sustained diplomatic efforts by the countries of the region and the international community, peace is not in sight; rather, we are witnessing the flame of hope lit by the signing of a cease-fire agreement in Nicaragua, and the understanding on a comprehensive peace settlement in the region early this year, flicker in the face of opposition by the United States Government. Naturally we share the anxiety and anguish of the Central American people for they have been unduly subjected to gratuitous suffering and deprivation for too long. In the search for peace it is imperative that the politics of force and threats of confrontation and war to abandoned. The countries of the region must seek solutions that take into account the real nature of their problems and reject prescriptions grafted from outside or imposed through economic pressure and military or other force. 
We note positively that those countries, through the Contadora process and in particular the Guatemala peace plan, have recognized the importance of a regional approach to the problems of the region. By rejecting the ideological fixations which place the problems of the region in the arena of East-West confrontation and seeking instead solutions more in tune with their needs, those countries have taken a new direction towards a more stable and lasting peace. We commend the perseverance of all parties involved and call upon the international community to help these countries sustain the dialogue that has been initiated. In particular we call upon all those interested in the region to desist from actions which undermine the peace process and place its future in jeopardy.
As the world attempts to grapple with these regional problems, other problems of an economic and security nature have persisted, and while in some areas we have recorded encouraging signals the situation overall regains delicate.
In the field of armaments the world stands to record the highest military expenditures, at a time when the majority of the world population is threatened by economic problems, arising from a multitude of economic factors, a handful of countries are spending more than a trillion dollars on instruments of war alone.
Last year the world was at one in welcoming the signing between the United States and the Soviet Union of a Treaty on the elimination of their intermediate-range and shorter-range nuclear forces - the INF Treat/. It did so because of the promise the Treaty held for the future. Insignificant as it was in terms of the numerical count of the warheads covered, the Treaty was applauded for Its political value. It was judged to be important in enabling the two super-Powers to cross an important psychological barrier. The Treaty demonstrated that, given political will, it is possible not only to halt the arms race but also, in a sense, to begin the process of reversing it. Given the optimism generated by the INF Treaty, much was expected of tee Moscow summit meeting. But despite what was obviously a favourable political climate It proved impossible to expand on the gains of the Washington summit meeting and agree on more concrete and substantial reductions. № note none the less that there was an expression of commitment want to a 50-per-cent reduction in strategic offensive systems and to the negotiation of a nuclear test-ban regime - even though on a phased approach, ,a urge the two super-Powers to take advantage of the current political warmth to negotiate deeper cuts and to broaden the scope of their negotiations to cover other areas.
My country, together with Argentina, Greece, India, Mexico and Sweden, continues to co-operate in the six-nation peace initiative. Our countries have united in a common belief that the non-nuclear-weapon States have a duty and a right to demand a halt to the arms race. We can no longer be satisfied by repeated promises, which have only moved the world closer to a nuclear war. In their Stockholm Declaration of January this year the leaders of the six countries reiterated their call for a comprehensive nuclear-test ban and the prohibition of the extension of the arms race into outer space.
We believe that verification has a central role to play in all disarmament agreements. In particular if such a role were entrusted to the United Nations it would enhance mutual confidence among the parties and encourage the exploration of expanded areas of agreement. The proposal of the Six for the establishment of an integrated multilateral verification body within the United Nations system remains. We hope that more countries will come around and accord it the necessary support.
While there has been co-operation on the bilateral level we regret that the multilateral forum - namely the Conference on Disarmament - has been hamstrung. The paralysis now gripping the Conference, largely camouflaged behind the rule of consensus, has prevented the initiation of negotiations on crucial matters such as a comprehensive test ban and the prevention of the arms race in outer space. We must express our deep regret that despite public expressions of support some countries have steadily undermined the efficacy of the United Nations multilateral- negotiating forums on disarmament,
Tanzania believes that our pursuit of peace, is closely linked to the struggle for development. These two ideals, which are among the pillars of our political philosophy and foreign policy cannot be fruitfully pursued independently of each other. We need peace to develop, as we need development to preserve peace. That is why we continue to affirm that there is an organic link between disarmament and development.	..
In June this year the General Assembly convened in a third special session devoted to disarmament. I need not labour the point that the failure of the session was the direct result of active Opposition on the one hand and permissive silence on the other by some developed countries. But the smokescreen of the so-called new realities cannot avail and procrastination simply multiplies the risks of an escalating arms race. Disarmament cannot be prescribed as the prerogative of a few countries, however powerful their arsenals. Certainly effective disarmament can be realized only by the participation and co-operation of the whole community of nations.	·	
We have in recent months witnessed the phenomenon of the dumping of nuclear and industrial toxic waste in the African continent. We deplore the callous action of those companies or individuals from the industrialized countries who have sought to turn Africa into a garbage dump for hazardous toxic and radioactive, wastes. It is morally wrong to take advantage of the economic weakness of the least developed countries, the majority of which are in Africa, and we call upon the international community, and in particular the International Atomic Energy Agency, to institute a regime of measures end norms to arrest this dangerous development not only in Africa but throughout the world. 
From Tanzania's standpoint, it is a matter of regret that the progress witnessed in the last few years on the diplomatic and political fronts has not been reflected in the world economic climate. This continues to be characterized by the imbalances and instabilities illustrated by growth in the industrial economies' and decline in the third-world economies. The sum result of these trends is the accelerated impoverishment of the third world. 
Africa provides the starkest contrast. As the mid-term review of the United Nations Programme of Action for African Economic Recovery and Development, 1986-1990 indicated, African countries are generally poorer today than they were two years ago. Their debts continue to rise as do the interest rates attendant upon them, commodity prices continue to fall and there is the incredible spectacle of a net outflow of resources from Africa.
We in Africa can no longer be faulted on the old grounds. As the Secretary-General's report has indicated, many African countries have embarked upon the necessary policy reforms and financial adjustments. We have bought all the prescriptions but our health has further deteriorated. 
The facts and the logic are incontrovertible. The internal factors inexorably called for Africa's Priority Programme for Economic Recovery. We believe the experiences of the last two years just as inexorably call for the tackling of the external factors. There is now a clear case for a global structural adjustment programme leading to a new international economic order - or whatever we may choose to call it. Third-world economic disenfranchisement cannot for long sustain first-world development. 
There is yet opportunity to correct these imbalances and inequities. In addition to individual national adjustment programmes calling for external support; African countries have called for the holding of an international conference on African debt. The initiative of last June's economic summit on the debt of the poorest developing countries needs to be carried further. The Uruguay Round roust be negotiated with greater concern for the trading needs of the developing countries. Effective attendance at the debt conference and the Uruguay Round negotiations will produce solutions which will not only arrest the decline in the economic fortunes of the poor countries, but will also give a human face to the concept of international co-operation and interdependence.
Attempts to monopolize the search for solutions of global and regional problems in the last few years have failed. This experience underscores all the more the centrality of the United Nations in world affairs, for it has reminded us that the United Nations offers a unique forum within which to evolve strategies for coexistence, accommodation and mutually beneficial co-operation. In this worthy and common enterprise Tanzania will continue to give its unqualified support to the United Nations and its agencies.	'
